In a proceeding to stay arbitration, the appeal is from an order of the Supreme Court, Nassau County, dated September 14, 1976, which granted the stay pending a trial on the preliminary issue of *934compliance with conditions precedent. Order reversed, on the law, without costs or disbursements, proceeding dismissed on the merits, and the parties are directed to proceed to arbitration forthwith. No findings of fact of Special Term were presented for review. The failure of the appellant to comply with a step-by-step grievance procedure and the viability of the claim asserted, are questions which must be submitted to arbitration (see Matter of Wappingers Cent. School Dist. v Wappingers Congress of Teachers, 51 AD2d 766). Hopkins, Acting P. J., Martuscello, Cohalan and Damiani, JJ., concur.